Fourth Court of Appeals
                               San Antonio, Texas
                                     January 7, 2022

                                  No. 04-21-00009-CV

                                    Ernest BUSTOS,
                                       Appellant

                                            v.

                          ENCINO PARK HOMEOWNERS,
                                   Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-18828
                               Larry Noll, Judge Presiding


                                     ORDER

       The Appellee's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee's brief is due on or before February 9, 2022.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court